Case 20-10794-jal       Doc 42     Filed 03/19/21     Entered 03/19/21 11:05:29        Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                            )
                                                  )
         MICHAEL HORNBACK                         )           CASE NO. 20-10794
                                                  )
                                                  )
                                   Debtor(s)      )


                                  MEMORANDUM-OPINION

         This matter is before the Court on the Amended Motion for Relief from Stay to Proceed with

Federal Litigation Seeking Injunctive Relief filed by Movants, Polylok, Inc. and Peter Gavin and

Michael N. Delgass, as trustees of the Peter Gavin Spray Trust (collectively referred to herein as

“Polylok”), seeking relief from the automatic stay of 11 U.S.C. § 362, to continue its litigation

against Debtor Michael Hornback (“Debtor”), pending in the United States District Court for the

Western District of Kentucky, Louisville Division, Civil Action No. 3:12-CV-535CHB-CHL

(referred to herein as the “District Court Action”). The Court reviewed Polylok’s Amended Motion

for Relief from Stay, the Objection to Polylok’s Amended Motion filed by the Debtor, the Reply of

Polylok to the Debtor’s Objection, as well as the comments of counsel for the parties at the hearing

held on the matter. For the following reasons, the Court will GRANT Polylok’s Amended Motion

for Relief from Stay.

                                 JURISDICTION AND VENUE

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         Venue is proper here under 28 U.S.C. §§ 1408 and 1409.
Case 20-10794-jal      Doc 42     Filed 03/19/21      Entered 03/19/21 11:05:29       Page 2 of 7




                     PROCEDURAL AND FACTUAL BACKGROUND

       On October 7, 2020, Debtor filed his Voluntary Petition seeking relief under Chapter 7 of

the United States Bankruptcy Code in this Court. On Schedule E/F to his Petition, Debtor listed

Polylok as a general unsecured creditor with a claim in the amount of $433,000.

       Prior to the filing of Debtor’s Chapter 7 Petition, Polylok had filed suit against Debtor and

his companies in the District Court on August 29, 2012. The District Court Action included claims

by Polylok against Debtor for breach of contract, unjust enrichment and unfair competition, as well

as inducement of patent infringement, unjust enrichment and unfair competition against Debtor’s

various companies, and patent infringement and unfair competition against a company with whom

Debtor did business, Bear Onsite LLC.

       The specific claims raised against the Debtor by Polylok included allegations that Debtor

violated a non-compete covenant in an Asset Purchase Agreement entered into by Polylok and

Debtor’s former company, Bluegrass Environmental Septic Technology, LLC (“BEST”) by which

Polylok purchased BEST’s assets. The non-compete covenant prohibited Debtor from owning,

operating, or being employed by any business which manufactured or sold effluent septic filters for

a five year period. Polylok claimed that Debtor violated the terms of the non-compete covenant by

continuing to manufacture, market and sell effluent filters through several companies owned by the

Debtor and that the Debtor manufactured filters for Bear Onsite LLC, who sold the filters as their

own products.

       Following extensive litigation in the District Court Action, on March 9, 2017, the District

Court entered summary judgment in Polylok’s favor finding that Debtor violated the non-compete

covenant of the Asset Purchase Agreement. The District Court specifically determined that the non-


                                                -2-
Case 20-10794-jal       Doc 42     Filed 03/19/21      Entered 03/19/21 11:05:29         Page 3 of 7




compete covenant was intended to prevent the Debtor and other members of BEST from competing

with Polylok by either selling or manufacturing effluent septic filters and that based on its findings,

Debtor had admitted to manufacturing competing filters and had therefore violated the terms of the

non-compete covenant.

       On September 4, 2020, one month before the Voluntary Petition was filed, Polylok filed a

Motion for Judgment of Injunction against the Debtor seeking, solely, entry of a five year injunction

against Debtor in lieu of a monetary judgment (referred to herein as the “Injunction Motion”)

contending it is the only way it can be made whole due to Debtor’s breach of the non-compete

covenant.

       On October 20, 2020, following the filing of the Debtor’s Petition, the District Court entered

an Order staying the District Court Action pending resolution of the bankruptcy proceeding before

this Court. It also denied the Injunction Motion without prejudice.


                                       LEGAL ANALYSIS

       Polylok seeks an Order permitting it to proceed in the District Court Action on its Injunction

Motion seeking a judgment against the Debtor, “. . . in the form of an injunction, in lieu of money

damages, specifically enforcing the five-year covenant not to compete as the parties originally

agreed.” See Exhibit 4 to Motion for Stay Relief, p. 1. The District Court had previously granted

summary judgment in favor of Polylok and determined Debtor had violated the terms of the non-

compete covenant executed between the parties based upon Debtor’s admission that he

manufactured competing filters for a company he was employed by named Bear Onsite LLC. The

District Court’s Judgment determined liability only in Polylok’s favor, but did not award or

determine damages.

                                                 -3-
Case 20-10794-jal       Doc 42     Filed 03/19/21      Entered 03/19/21 11:05:29         Page 4 of 7




       This Court may grant relief from the automatic stay for “cause.” 11 U.S.C. § 362(d)(1). The

Bankruptcy Code does not specify what constitutes “cause” to grant relief from the stay. It is clear,

however, that the granting of relief from the automatic stay is left to the sound discretion of the

Bankruptcy Court and decided on a case by case basis. Garzoni v. K-Mart Corp. (In re Garzoni),

35 Fed. Appx. 179, 2002 WL 962154 (6th Cir. 2002); In re Laguna Associates, Ltd. Partnership,

30 F.3d 734, 737 (6th Cir. 1994). Considerations of the Bankruptcy Court include: (1) judicial

economy; (2) trial readiness; (3) the resolution of preliminary bankruptcy issues; (4) the creditor’s

chance of success on the merits; and (5) the cost of defense or other potential burdens of the

bankruptcy estate and the impact of the litigation on the creditors. In re Garzoni, 35 Fed. Appx. at

181. When these factors are considered, primarily the length of time the District Court Action has

been pending and the brief time that this Bankruptcy Court has been pending, it is in the best interest

of judicial economy and the other factors for the Injunction Motion to be heard by the District Court.

       While each of the Garzoni factors weigh in favor of the granting of stay relief given the

posture of the District Court case prior to the Bankruptcy filing, the Court believes the “resolution

of preliminary bankruptcy issues” requires some explanation by this Court. Resolving issues

relating to “claims” against the estate is among the principal functions of the Bankruptcy Court. To

date, the Chapter 7 Trustee appointed in this case has not determined whether there are any assets

to be distributed to creditors. This asset review process can be quite brief or in some cases span into

years, depending upon the complexity of the assets. The question of whether an entity such as

Polylok holds a claim (and is therefore a creditor) against the bankruptcy estate is generally decided

IF assets are discovered and recovered and available for distribution to creditors with allowed

claims. A claim filed against an estate where assets are undetermined is generally ignored until there


                                                 -4-
Case 20-10794-jal        Doc 42     Filed 03/19/21       Entered 03/19/21 11:05:29          Page 5 of 7




is something to distribute. If this Court were to deny stay relief for the parties to litigate their

disputes before the District Court while awaiting claims adjudication, this case could continue with

little progress for an extended period of time.

        Further, determining whether Polylok holds a “claim” would require a decision on the merits

of the nature of the claim for relief sought by Polylok in the Injunction Motion. There is extensive

case authority suggesting that the relief requested by Polylok is equitable and thus not a claim. See,

e.g., Kennedy v. Medicap Pharmacies, Inc. (In re Kennedy), 267 F.3d 493 (6th Cir. 2001). The

Debtor contends the relief sought by Polylok is a pre-petition “claim” as defined by the Bankruptcy

Code in 11 U.S.C. § 101(5)(b), which is dischargeable in bankruptcy and therefore, a matter well

within this Court’s jurisdiction. This Court believes that given the time invested by the parties and

the District Court on this matter prior to the filing of the Bankruptcy Petition and the posture of the

case at the District Court clearly mitigates toward a modification of the automatic stay in order for

the District Court to complete the litigation between the parties. The factors of judicial economy,

trial readiness, the resolution of preliminary bankruptcy issues, the creditor’s chance of success on

the merits and the cost of defense and other potential burdens of the bankruptcy and the impact of

the litigation on the creditors are all satisfied in this case. Once the District Court makes its decision

on the merits of the matters before it, if there is a “claim” by Polylok against this estate, this Court

stands ready to resolve whatever dispute still exists.

        The Debtor’s concerns as to whether the Injunction Motion is appropriate, considering that

the non-compete covenant expired before the Motion was filed, as well as whether the terms of the

non-compete covenant are in accordance with Wisconsin law, are all issues that are more

appropriately decided by the District Court, rather than this Court.


                                                   -5-
Case 20-10794-jal      Doc 42    Filed 03/19/21      Entered 03/19/21 11:05:29       Page 6 of 7




       The District Court’s Order stayed the entire District Court Action which involved several

other non-Debtor Defendants. The Court sees no reason for the stay to remain in effect against the

non-Debtor Defendants, especially when the stay is being lifted as to the Debtor herein.


                                        CONCLUSION

       For all of the above reasons, the Court will GRANT the Amended Motion of Polylok for

Relief from Stay to Proceed with Federal Litigation seeking Injunctive Relief against Debtor

Michael Hornback pending in the District Court Action. An Order incorporating the findings herein

accompanies this Memorandum-Opinion.




                                                           Dated: March 18, 2021




                                               -6-
Case 20-10794-jal      Doc 42     Filed 03/19/21     Entered 03/19/21 11:05:29        Page 7 of 7




                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY


IN RE:                                           )
                                                 )
         MICHAEL HORNBACK                        )          CASE NO. 20-10794
                                                 )
                                                 )
                                  Debtor(s)      )


                                              ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by

reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Amended Motion

for Relief from Stay to Proceed with Federal Litigation Seeking Injunctive Relief filed by Polylok,

Inc. and Peter Gavin and Michael N. Delgass, as Trustees of The Peter Gavin Spray Trust, be and

hereby is, GRANTED.




                                                              Dated: March 18, 2021
